          Case 1:19-cr-00125-ABJ Document 30 Filed 05/21/19 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
UNITED STATES OF AMERICA,           )
                                    )
      v.                            )                  Crim. Action No. 19-0125 (ABJ)
                                    )
GREGORY B. CRAIG,                   )
                                    )
                  Defendant.        )
____________________________________)


                                              ORDER

       Upon consideration of defendant’s Motion for a Bill of Particulars [Dkt. # 17] (“Mot.

BOP”), the Opposition [Dkt. # 24] (“Opp.”), the Reply [Dkt. # 28], and a thorough review of the

indictment in this case [Dkt. # 1], the motion will be denied in part and granted in part.

       Pursuant to Federal Rule of Criminal Procedure 7(c)(1), an indictment must be “a plain,

concise, and definite written statement of the essential facts constituting the offense

charged . . . .” Rule 7(f) authorizes the court to direct the government to file a bill of particulars,

and the defendant may request such relief, “to ensure that the charges brought against [him] are

stated with enough precision to allow [him] to understand the charges, to prepare a defense, and

perhaps also to be protected against retrial on the same charges.” United States v. Butler,

822 F.2d 1191, 1193 (D.C. Cir. 1987). But the D.C. Circuit and the courts in this district have

emphasized that “‘if the indictment is sufficiently specific, or if the requested information is

available in some other form, then a bill of particulars’ is generally not justified.” United States

v. Han, 280 F. Supp. 3d 144, 148–49 (D.D.C. 2017), quoting Butler, 822 F.2d at 1193; see also

Han, 280 F. Supp. 3d at 149 (“A bill of particulars is meant to allow a defendant to properly

prepare for trial, not provide a method to force the prosecution to connect every dot in its case.”);
          Case 1:19-cr-00125-ABJ Document 30 Filed 05/21/19 Page 2 of 5



United States v. Brodie, 326 F. Supp. 2d 83, 91 (D.D.C. 2004), quoting Overton v. United

States, 403 F.2d 444, 446 (5th Cir.1968) (“It is not the function of a bill of particulars to provide

detailed disclosure of the government’s evidence in advance of trial.”).

       The Court has reviewed the indictment closely with these principles in mind. The sixty-

seven-paragraph indictment in this case is extremely detailed and specific, and it quotes not only

the particular statements made in submissions to the Department of Justice in 2013 that are

alleged to be false and misleading, see e.g., Indictment [Dkt. # 1] ¶¶ 56, 62, but also the emails

and documents generated in connection with the December 2012 activities at issue that are

alleged to be inconsistent with those statements. See Indictment ¶¶ 36–41. Indeed, the fact that

the charging document and the discovery that has been provided have supplied the defendant

with sufficient information to place him on notice of the allegations against him and to enable

him to prepare his defense is apparent from the face of the motion itself. See, e.g., Mot. BOP

at 6 (defendant identifies the specific emails involved when he describes the deficiency of the

allegation in ¶ 50.b that he “drafted false and misleading descriptions of his media contacts . . .

for distribution within the Law Firm….”). Also, one can hardly conclude from the motion that

the defendant has been left in the dark about the charges against him, since the highly

argumentative pleading is largely an attack on the legal underpinnings and factual merits of the

prosecution.

       Defendant objects to language in paragraphs 50.b, 52, 56, 61, and 65 of the Indictment.

Paragraph 50 lists some of the “manner and means” by which the defendant allegedly carried out

the scheme alleged in paragraph 49 “to avoid registration as an agent of the Ukraine,” and, as

noted above, there is no lack of clarity as to what is meant by paragraph 50.b: “Craig drafted

false and misleading descriptions of his media contacts, in particular his contacts with Reporter 1



                                                 2
          Case 1:19-cr-00125-ABJ Document 30 Filed 05/21/19 Page 3 of 5



and Reporter 2, for distribution within the Law Firm and to the FARA Unit.” Indictment ¶ 50.b.

Paragraph 52 alleges: “Under FARA, when responding to the FARA Unit’s inquiries, CRAIG

had a duty to provide material information and not to willfully make misleading statements or

omit material facts.” Indictment ¶ 52. Defendant submits that the government “should identify

each instance when Mr. Craig should have provided material information to the FARA Unit and

failed to do so, what specific omitted material information should have been provided on that

occasion, and what provision of law obligated him to provide him with that information.” Mot.

BOP at 7.       But the indictment identifies each meeting or communication by date, alleged

omissions are clearly itemized in paragraph 63, and the defense has been provided with the

correspondence or reports of witness interviews describing the meetings in question. Opp. at 8.

While the government may well be required to identify the source of any duty to disclose it

alleges was violated, either in connection with the defendant’s motion to dismiss or at a later

point in the proceedings, the omission of that information from the indictment does not offend

Rule 7(c)(1).

       With respect to paragraph 56, a very specific list of alleged material false statements and

omissions, the defendant asks the Court to require the government to specify “which of these

statements is alleged to be false, which is misleading, what if any material fact was omitted, and

what duty required disclosure of that material fact.” Mot. BOP at 8 (“[I]t is impossible to discern

what if any statement is allegedly false and what if any statement is alleged to be misleading, and

whether there is a meaningful difference between the two.”). 1 The defense does not cite any

authority for the proposition that it is entitled to receive the answer to that question at this time,



1      Similarly, with respect to ¶50(b), the defendant also contends that “[t]he government
should state precisely which written statements drafted by Mr. Craig were false and which were
misleading in violation of U.S.C. §1001 (a)(1).” Mot. BOP at 6.
                                                  3
          Case 1:19-cr-00125-ABJ Document 30 Filed 05/21/19 Page 4 of 5



and the Court does not find paragraph 56 of the indictment to be insufficient, particularly given

the detailed nature of that paragraph and availability of the list of alleged omissions that appears

in paragraph 63. See United States v. Ramirez, 54 F. Supp. 2d 25, 29 (D.D.C. 1999) (“A bill of

particulars is not a discovery tool or a devise for allowing the defense to preview the

government’s theories or evidence.”).

        The Court does agree, though, that the indictment lacks the necessary specificity in a few

of instances complained about in the motion. On page 8, defendant points to language in the

fourth of the allegations he challenges, paragraph 61 of the indictment: “On or about October 9,

2013, . . . [defendant] made false and misleading statements to the FARA Unit that were

consistent with the misleading statements he had made to the Law Firm’s General Counsel orally

and in writing on or about September 19 and 20, 2013.” Mot. BOP at 8. Paragraph 61 goes on

to say, “[i]n particular, CRAIG claimed that his media contacts were solely reactive and for the

purpose of correcting information.” Id. So while this paragraph obviously does have some

particularity, the government must inform the defendant what additional statements made on

October 9, 2013, if any, are alleged to have been false and misleading. Similarly, with respect to

the fifth allegation identified, paragraph 65 of the indictment, the government must specify the

statements referred to in the allegation that on or about October 19, 2017, in a meeting with the

Special Counsel’s office, the defendant “repeated certain of the false and misleading statements

he had made to the FARA Unit.” Id. at 11.




                                                 4
          Case 1:19-cr-00125-ABJ Document 30 Filed 05/21/19 Page 5 of 5



       The government must supply the defendant with this information by May 28, 2019. All

other requests for particularization are hereby denied.

       SO ORDERED.




                                              AMY BERMAN JACKSON
                                              United States District Judge

DATE: May 21, 2019




                                                 5
